            Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ARMANDO D. MORA                               §
                                              §
        Plaintiff                             §
                                              §
v.                                            §
                                              §       CIVIL ACTION NO. 5:20-cv-00320
UNITED STATES                                 §
                                              §
        Defendant                             §       JURY REQUESTED


                           PLAINTIFF’S ORIGINAL COMPLAINT

        COMES NOW, Armando D. Mora (“Plaintiff”), and files his Original Complaint. Pursuant

to the Federal Tort Claims Act (“FTCA”), 28 USC §1346(b), Plaintiff hereby names the United

States as the Defendant in this matter. The actions of Dr. Grant W. Mallory (“Dr. Mallory”) and

Brooke Army Medical Center (the “Hospital”) collectively, both agents and/or employees of the

United States, caused damages to Plaintiff for which Dr. Mallory and the Hospital would be liable

to Plaintiff under applicable Texas law. Therefore, Plaintiff brings his claims solely against the

United States under the FTCA for the actions of its employees and/or agents. In support, Plaintiff

respectfully shows the Court as follows:

                                             PARTIES

1. Plaintiff is an adult residing in San Antonio, Texas.

2. Defendant United States is sued for the personal injuries of Plaintiff, caused by the negligent

     or wrongful acts of its employees and/or agents. As described fully below, those employees

     and agents were acting within the scope of their office or employment under circumstances

     where the United States, if a private defendant, would be found liable to Plaintiff under Texas

     law. See 28 USC §1346(b). The United States may be served with process through the Office

                                                                                        Page 1 of 7
Plaintiff’s Original Complaint
            Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 2 of 7




   of the General Counsel, located at 202 Independence Avenue Southwest, Washington, D.C.

   20201.

                                         JURISDICTION

3. The Court has jurisdiction over this lawsuit under 28 U.S.C. §1346(b) because the suit involves

   a claim against the United States for injury caused by the negligent act and omissions of a

   government employee while acting within the scope of his office and employment.

                                              VENUE

4. Venue is proper in this Court under 28 U.S.C. §§1391(b)(2) and 1402(b) because a substantial

   part of the events or omissions giving rise to this claim occurred in this district.

                                 CONDITIONS PRECEDENT

5. All conditions precedent have been performed or occurred.

6. Plaintiff timely presented this claim in writing to the Department of Health and Human

   Services. This suit is filed within six months after the agency’s presumptive denial of Plaintiff’s

   claim in accordance with 28 U.S.C. § 2675(a) and 28 U.S.C. § 2401(a).

                                  RESPONDEAT SUPERIOR

7. Defendant is legally responsible to Plaintiff for the acts and omissions of their employees,

   agents, servants, and representatives under the legal doctrines of respondeat superior, agency,

   and/or ostensible agency. As a result thereof, Defendant is vicariously liable for all wrongful

   and illegal acts, omissions, and conduct of their employees, agents, servants, and

   representatives.

                                  MISNOMER/ALTER-EGO

8. In the event any parties are misnamed or are not included herein, it is Plaintiff’s contention

   that such was a “misidentification”, “misnomer” and/or such parties are/were “alter egos” of



                                                                                          Page 2 of 7
Plaintiff’s Original Complaint
           Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 3 of 7




   parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should be

   pierced to hold such parties properly included in the interests of justice.

                                             FACTS

9. Dr. Mallory is a civilian surgeon employed at the Brooke Army Medical Center in San

   Antonio, Texas, located at 3551 Roger Brooke Drive, San Antonio, Texas 78219.

10. On or about September 30, 2017, Plaintiff sustained a fall at home and was subsequently

   transferred to the Hospital for medical care. After evaluation at the Hospital, Plaintiff was

   found to have a right epidural hematoma/subdural hematoma in need of immediate surgery.

   He was subsequently prepped for a right-sided craniotomy, a surgical procedure.

11. On or about October 1, 2017, Dr. Mallory erroneously performed a left-sided craniotomy.

   When no hematoma was found, Dr. Mallory realized his error and closed the left-sided

   craniotomy.    Then, a right-sided craniotomy (the correct procedure) was performed on

   Plaintiff.

12. Due to Dr. Mallory and the Hospital staff’s breach of the applicable standard of care, Plaintiff

   was exposed to an unnecessary, invasive medical procedure, resulting in a prolonged hospital

   stay, unnecessary trauma, and other damages as described herein.

                                 FEDERAL TORT CLAIMS ACT

13. The acts and omission by Defendant’s employees and/or agents was wrongful and negligent.

   Specifically, Defendant’s employees and/or agents were acting in the course and scope of their

   office and employment and had a duty to exercise ordinary medical care within the accepted

   standards of care, reasonably and prudently. Under the laws of the State of Texas, a physician

   would be liable to Plaintiff for the acts and omissions. Under 28 U.S.C §2674, the United States




                                                                                        Page 3 of 7
Plaintiff’s Original Complaint
           Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 4 of 7




   is liable to Plaintiff for his damages resulting from the personal injury and medical malpractice

   described below.

                                       CAUSE OF ACTION
                                          Negligence

14. Defendant, individually and/or by and through its agents, servants, representatives, and/or

   employees, acting in the course and scope of their employment, were negligent in their care

   and treatment of Plaintiff including, but not limited to, the following:

       a. Performing a left-sided craniotomy on Plaintiff when the standard of care required a a

           right-sided hematoma;

       b. Improperly performing, recording, and/or reading of Plaintiff’s physical exams, which

           indicated a right epidural hematoma/subdural hematoma;

       c. Delay in appropriate care to Plaintiff;

       d. Failing to verify side of injury in comparison to images prior to beginning surgical

           procedures;

       e. Failing to follow or implement proper procedures and safeguards to prevent wrond-

           sided surgeries; and

       f. Such other acts and omissions of negligence as may be developed during the discovery

           of this matter and shown at the time of trial.

15. As a result of the negligence of Defendant’s employees and/or agents, the breaches in care

   caused subsequent delay in appropriate treatment which allowed for delayed healing, increased

   pain, prolonged hospital care, permanent scarring, and Plaintiff’s ultimate prognosis. Plaintiff

   has incurred pain and suffering, will continue to suffer for the entirety of his life, and will be

   subject to additional costs of medical care for the rest of his future. These damages are within

   the jurisdictional limits of this Court.

                                                                                         Page 4 of 7
Plaintiff’s Original Complaint
           Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 5 of 7




                            Gross Negligence/Exemplary Damages

16. Plaintiff further alleges that the acts and/or omissions of Defendant, directly and by and

   through its agents, servants, and employees, as described herein, were the result of Defendant’s

   reckless disregard of Plaintiff’s welfare and condition. That is, Defendant’s failure to properly

   manage care of Plaintiff and the improper performance of a left-sided craniotomy procedure,

   when the standard of care requires a right-sided craniotomy on Plaintiff. Plaintiff placed his

   health in Defendant’s care which led to the opening of the wrong side of his head. By reason

   of Defendant’s gross negligence, Plaintiff hereby seeks recovery of punitive/exemplary

   damages.

                                    RES IPSA LOQUITOR

17. The conditions and/or instrumentalities involved in the incident(s) complained of herein were

   under the management and control of Defendant, and/or its agents, servants, and employees.

   The character of the events and circumstances causing Plaintiff’s injuries would not ordinarily

   occur in the absence of negligence and, under these circumstances, Defendant’s negligence

   must be inferred under the Doctrine of Res Ipsa Loquitor as the doctrine is understood by law.

                                          DAMAGES

18. Plaintiff incorporates Paragraphs 1 through 17 by reference.

19. As a direct and proximate result of the acts and omissions outlined above, Plaintiff has been

   severely damaged. The conduct of Defendant’s employees and or agents caused physical pain

   and loss, economic losses, loss of consortium, future medical expenses, future care, as well as

   emotional distress, mental anguish, and trauma.

20. Plaintiff seeks compensatory damages in an amount deemed sufficient by the trier of fact to

   compensate them for the following damages:



                                                                                        Page 5 of 7
Plaintiff’s Original Complaint
           Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 6 of 7




       a. Medical, hospital, and pharmaceutical charges and expenses in the past;

       b. Medical, hospital, and pharmaceutical charges and expenses that, in reasonable medical

           probability, will be incurred in the future;

       c. Past, present, and future mental anguish;

       d. Pain and suffering in the past;

       e. Pain and suffering that, in reasonable probability, will be suffered in the future;

       f. Loss of consortium;

       g. Disability and impairment in the past;

       h. Disability and impairment that, in reasonable probability, will occur in the future; and

       i. Disfigurement.

21. Plaintiff has suffered damages from Defendant’s agents and/or employees wrongful conduct

   described herein. Accordingly, Plaintiff is seeking damages of $1,000,000.00.

                                             PRAYER

For these reasons, Plaintiff seeks judgment against Defendant for:

           a. compensatory and actual damages in an amount deemed sufficient by the trier of

               fact;

           b. costs of court;

           c. interest allowed by law for prejudgment and/or post-judgment interest; and

           d. such other and further relief, both general and special, at law or in equity, to which

               Plaintiff may show himself to be justly entitled.




                                                                                        Page 6 of 7
Plaintiff’s Original Complaint
           Case 5:20-cv-00320-XR Document 1 Filed 03/13/20 Page 7 of 7




                                           Respectfully submitted,

                                           PARANJPE & MAHADASS LLP
                                           By: /s/ Tej R. Paranjpe
                                           Tej R. Paranjpe
                                           Texas State Bar No. 24071829
                                           LEAD COUNSEL
                                           Benjamin H. Ruemke
                                           (Admission to Western District Pending)
                                           Texas State Bar No. 24079250
                                           3701 Kirby Drive, Suite 530
                                           Houston, Texas 77098
                                           (832) 667-7700 (Telephone)
                                           (832) 202-2018 (Facsimile)
                                           tparanjpe@pandmllp.com
                                           bruemke@pandmllp.com




                                                                           Page 7 of 7
Plaintiff’s Original Complaint
